

115 HR 3530 IH: Industrial Hemp Farming Act of 2017
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3530IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Comer (for himself, Mr. Goodlatte, Mr. Polis, Mr. Massie, Mr. Griffith, Mr. Young of Alaska, Mr. Cramer, Mr. Blumenauer, Mr. Peterson, Mr. Cohen, Ms. Bonamici, Ms. Gabbard, Mr. DeFazio, Mr. Schrader, Mr. Perlmutter, and Mr. Barr) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Controlled Substances Act to exclude industrial hemp from the definition of marihuana,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Industrial Hemp Farming Act of 2017. 2.FindingThe Congress finds that industrial hemp is a non-narcotic agricultural commodity that is used in tens of thousands of legal and legitimate products.
 3.Exclusion of industrial hemp from definition of marihuanaSection 102 of the Controlled Substances Act (21 U.S.C. 802) is amended— (1)in paragraph (16)—
 (A)by striking (16) The and inserting (16)(A) The; and (B)by adding at the end the following:
					
 (B)The term marihuana does not include industrial hemp or research hemp.; and (2)by adding at the end the following:
				
 (57)The term industrial hemp means the plant Cannabis sativa L. and any part or derivative of such plant (including viable seeds), whether growing or not—
 (A)no part of which has a delta-9 tetrahydrocannabinol concentration of more than 0.3 percent on a dry weight basis;
 (B)the production, storage, distribution, or use of which is lawful under the law of the State or of the tribe having jurisdiction over the area of Indian country (as defined in section 1151 of title 18, United States Code) such conduct occurs; and
 (C)with regard to the production, storage, distribution, or use of which the State in which such conduct occurs or the tribe having jurisdiction over the area of Indian country (as defined in section 1151 of title 18, United States Code) in which such conduct occurs submits to the Attorney General, upon the Attorney General’s request—
 (i)the name of the person; (ii)the period of time for which such conduct is authorized; and
 (iii)information pertaining to each location, including the specific latitude and longitude, where the conduct is authorized to occur.
							The term does not include any such plant, or part or derivative thereof, that has been altered so
			 as to increase the delta-9 tetrahydrocannabinol concentration above the
 limits specified in subparagraph (A).(58)The term research hemp means the plant Cannabis sativa L. and any part or derivative of such plant (including viable seeds), whether growing or not, that would be industrial hemp except that such, plant, part, or derivative has a delta-9 tetrahydrocannabinol concentration of more than 0.3 percent on a dry weight basis but less than 0.6 percent on a dry weight basis, and that—
 (A)is used in scientific, medical or industrial research conducted by an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) or a State department of agriculture; and
 (B)may not be introduced into commerce.. 4.Administrative inspectionsSection 510 of the Controlled Substances Act (21 U.S.C. 880) is amended—
 (1)in subsection (a)— (A)in paragraph (1), by striking and at the end;
 (B)in paragraph (2), by striking the period at the end and inserting ; and; and (C)by inserting after paragraph (2) the following:
					
 (3)places where industrial hemp or research hemp is produced, stored, distributed, or used.. (2)in subsection (d), by adding at the end the following:
				
 (5)Any land on which industrial hemp or research hemp is produced, stored, distributed, or used shall be subject to inspection, in accordance with the provisions of this section, for compliance with the provisions of this Act..
 5.Rule of constructionNothing in this Act, or the amendments made by this Act, may be construed— (1)to alter the provisions of the Federal Food, Drug, and Cosmetic Act that pertain to an unapproved, adulterated, or misbranded drug or food; or
 (2)to require a retailer or end user of a finished product that contains industrial hemp to comply with the reporting requirement under section 102(57)(C) of the Controlled Substances Act.
 6.No additional funds authorizedNo additional funds are authorized to carry out the requirements of this Act and the amendments made by this Act. Such requirements shall be carried out using amounts otherwise authorized.
		